Citation Nr: 1415119	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1992, August 1993 to December 1993, March 2003 to July 2003, and June 2009 to August 2010.  He also had additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO, inter alia, denied service connection for hypertension.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  Subsequently, the RO issued a supplemental SOC (SSOC) in August 2013.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through July 2013, which were considered by the RO  in the August 2013 SSOC, and a February 2014 Informal Hearing Presentation from the Veteran's representative.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Although there is no actual documented evidence of elevated blood pressure readings or a diagnosis of hypertension during active service, there is competent evidence of that the Veteran was diagnosed with and treated for hypertension within one year of his s separation from his last period of active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II. Analysis

The Veteran seeks to establish service connection for hypertension.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and cardiovascular renal disease, to include hypertension, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Note (1) to Diagnostic Code 7101.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, however, the award of service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Considering the evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for hypertension is warranted.

At the outset, the Board acknowledges that all of the Veteran's service treatment records are not available for review; records received consists of those from the Veteran, and those procured from his National Guard unit.  Notably, the service treatment records that are available do not indicate any treatment for or diagnosis of hypertension.

The claims file includes medical evidence dated in December 2008, which indicates the Veteran's blood pressure reading was 136/82.

Additional evidence includes post-service VA treatment records dated from October 2010 to July 2013.  December 2010 VA treatment records document the Veteran's report that he was told his blood pressure was elevated during his military weekend; his blood pressure was then recorded as 140/88.  Subsequent December 2010 VA treatment records reflect an assessment of "white coat" hypertension.

Thereafter, VA treatment records dated in February 2011 document blood pressure readings of 166/99 and 154/94.  The February 2011 records also include a notation that the Veteran was prescribed a daily medication for his hypertension, given a dash diet, told to monitor his blood pressure, and report for follow up appointments in the following weeks.  Subsequent VA treatment records reflect continuing treatment for hypertension.

As indicated, here, there is no documented medical evidence of elevated blood pressure readings meeting the definition of hypertension or an actual diagnosis of hypertension during the Veteran's active service.  Although the Veteran has asserted that he was told he had elevated blood pressure during a military weekend - which would have been active duty for training, or ACDUTRA - such is not documented in the available service records.  Moreover, the Veteran's assertions as to what a doctor told him do not actually constitute competent medical evidence.  See. e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As indicated, however, hypertension is among the chronic diseases that may be presumed to have been incurred during service, if manifested to a compensable degree within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.

Admittedly, the evidence of record does not actually establish that the Veteran's hypertension has been confirmed by the requirements under Note (1) to Diagnostic Code 7101.  Moreover, an initial assessment of "white coat" hypertension was made four months after separation from the Veteran's last period of active service - suggesting that the Veteran did not actually have hypertension, but that he experienced elevated blood pressure in conjunction with medical appointments.  Two months later, however, medical records document that Veteran had elevated blood pressure readings, and that he was prescribed a daily medication to treat his hypertension.  The record indicates that this daily medication continues to be prescribed.

The Board finds that, while not definitive, the above-described evidence suggests that the Veteran's hypertension was manifested within the first year following discharge from his last period of active duty service, and that this disability was then manifested to a compensable degree, as it appears to have then required prescribed medication for control, which has been continued.  Under these circumstances, and resolving all reasonable doubt in the Veteran's favor, the Board finds hypertension may be presumed to have been incurred in service.  Moreover, as there is no evidence to rebut the presumption, service connection for hypertension is warranted.  



ORDER

Service connection for hypertension is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


